Phipps, Judge.
Convicted of armed robbery, Robert Puente appeals, arguing that the evidence was insufficient. We find that the evidence was sufficient and affirm.
Viewed in the light most favorable to the verdict,1 the evidence authorized the jury to find that on July 27, 1999, Puente and Daniel Kenast entered a Fitzgerald’s Texaco gas station in Bartow County.2 Kenast wore over his face a hat with eye holes cut out. Puente’s face was uncovered.
Puente pulled a pistol from his waist area, approached the counter, pointed the gun at the cashier and told her, “How about fixing us up with some money.” The cashier took everything from the register drawer and handed it to Kenast when he reached over the counter. Puente and Kenast left the store in a car driven by Kenast’s girlfriend, Tommi Lee Dinkins.
The cashier immediately called the police and reported the robbery. She described the getaway car and the direction of its travel. Very shortly thereafter, a Bartow County deputy sheriff spotted the car traveling south on 1-75 as reported. A high-speed chase ensued, which ended when Dinkins crashed into a UPS truck parked alongside the roadway. Puente, Kenast and Dinkins were arrested.
A store manager testified that approximately $374 was taken in the robbery. Police found $131 in Puente’s pocket in denominations of thirty-six $1, seven $5, and three $20 bills. On the floorboard of the car near the console, police found a wad of fifty $1, six $5, seven $10 and five $20 bills totaling $250 and numerous credit card authorization slips from the gas station.
The cashier identified Puente, the credit card authorizations and the hat with cut-out eye holes that had been worn by Kenast.
The hat was retrieved from an area where the driver of another vehicle saw something being thrown from the getaway car. The gun was not found, but police found a box of .22 caliber ammunition in the trunk of the car.
*399Decided April 26, 2001.
Christopher G. Paul, for appellant.
T. Joseph Campbell, District Attorney, Mickey R. Thacker, Assistant District Attorney, for appellee.
Dinkins testified against Puente and Kenast, detailing their actions as the planners and perpetrators of the robbery. She testified that before the robbery Kenast had shown her a pistol, that Puente and Kenast had told her it was .22 caliber, that Puente had it during the robbery and that he threw it from the car during the chase. Dinkins’s car and its tag also matched the description given by the cashier.
We find that the evidence was sufficient to allow a rational trier of fact to conclude beyond a reasonable doubt that Puente committed the offense of armed robbery.3 Thus, we affirm his conviction.

Judgment affirmed.


Smith, P. J., and Barnes, J., concur.


 Gunter v. State, 237 Ga. App. 863, 864 (517 SE2d 105) (1999).


 Kenast’s conviction for armed robbery was affirmed by unpublished opinion, 245 Ga. App. XXV (2000).


 Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).